DETAILED ACTION
This office action is in response to amendments filed on 07/12/2021.
Claims 1, 5-6, and 10-14 are pending of which claims 1 and 6 are independent claims, and claims 2-4 and 7-9 are canceled.
IDS, filed on 05/03/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20180175975 to UM (hereinafter “UM”).


Regarding claim 1: UM discloses a  method performed by an apparatus in a wireless communication system, the method comprising: receiving,  an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) and receiving, based on the DCI)( UM, see paragraphs [0155], a UE may monitor the licensed band cell or the unlicensed band cell to receive a PDCCH (or EPDCCH) including a DCI (e.g., DCI with format 0) containing new scheduling information for the PUSCH), a physical downlink shared channel (PDSCH) in a cell configured in an unlicensed band, (UM, see paragraphs [0125-0126], a UE receives a PDCCH (or EPDCCH) for UL or DL scheduling (e.g., self-carrier scheduling or cross-carrier scheduling) for the activated secondary cell in the (un)licensed band, when the unlicensed band is occupied by another communication node, the UE may not receive a PDCCH (or EPDCCH) until the state of the unlicensed band cell is switched from the active state to the inactive state, and in this case it is desirable to follow steps of paragraph [0135] for the activation and deactivation secondary cell for unlicensed band wherein based on the PDSCH being scheduled by self-carrier scheduling (UM, see paragraph[0235], a configuration of an unlicensed band burst may be the same as or similar to the configuration of the unlicensed band burst see FIG. 9, and the unlicensed band burst may be scheduled in a cross-carrier scheduling manner or a self-carrier scheduling); the PDSCH is received on at least one of a first time resource or a second time resource (UM, see paragraphs [0142], a UE receives indication of activation of the first or the second time resource of unlicensed band cell through PDSCH, here the time resource is secondary resource, and if a UE does not receive the indication the UE may transmit a HARQ response (e.g., NACK, DTX) indicating the non-reception of the PDSCH of the subframe #n to the base station through a UL resource of a subframe #(n+4)), and (ii) enhanced resource element groups (EREGs) of the EPDCCH (UM, see paragraphs [0107], The PDCCH may be allocated to a set of one or more contiguous control channel elements (CCEs), and the EPDCCH may be allocated to a set of one or more contiguous enhanced CCEs (ECCEs), the CCE or ECCE may be a logical allocation unit, and comprise a plurality of resource element groups (REGs), the size of bits transmitted through the PDCCH (or, EPDCCH) may be determined according to the number of CCEs or ECCEs, coding rate, etc.) received on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first time resource different from a second starting OFDM symbol of the second time resource UM, see paragraph [0021], FIG. 9, a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, and  the first time resource is less than the second time resource see FIG. 9) wherein based on the PDSCH being scheduled by cross-carrier scheduling UM, see paragraphs [0125-0126], a UE receives a PDCCH (or EPDCCH) for UL or DL scheduling (e.g., self-carrier scheduling or cross-carrier scheduling) for the activated secondary cell in the (un)licensed band, when the unlicensed band is occupied by another communication node, the UE may not receive a PDCCH (or EPDCCH) until the state of the unlicensed band cell is switched from the active state to the inactive state, and in this case it is desirable to follow steps of paragraph [0135] for the activation and deactivation secondary cell for unlicensed band): (i) the PDSCH is received on the second time resource, and (ii) the apparatus is not expected to receive the PDSCH on the first time resource, UM, see paragraphs [0109], FIG. 9, there are two aspect of the time interval, the primary and secondary time intervals, the primary time interval is associated with the serving base station, and  the secondary time interval configured to be used for communication by the UE is used  with the cells other than the serving cell, all control information related to both primary and secondary time interval is received on the primary cell and a timing of a subframe (or, slot or OFDM symbol) in the licensed band may be identical to a timing of a subframe (or, slot or OFDM symbol) in the unlicensed band. Here, the licensed band may be referred to as a `licensed band cell` or a `primary cell (PCell)`, and the unlicensed band may be referred to as an `unlicensed band cell`, a `secondary cell (SCell) and the base station operates in both licensed and unlicensed bands; wherein the second time resource is configured as 14 OFDM symbols, (UM, see paragraph [0093], if the normal CP is used for the second time resource, each slot may comprise 7 OFDM symbols, and each subframe may comprise 14 OFDM symbols, and if the extended CP is used for the second time resource, each slot may comprise 6 OFDM symbols, and each subframe may comprise 12 OFDM symbols and wherein the first time resource is smaller than the second time resource (UM, see paragraph [0021], FIG. 9, a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, the first time resource less than the second time resource see FIG. 9).
  
Regarding claim 5: UM discloses the method of claim 1, wherein a number of candidates for monitoring the EPDCCH is determined based on a number of symbols included in the first time resource (see paragraph [0087], a UE may identify a start point of the unlicensed band burst by detecting the PDCCH (or EPDCCH) or the unlicensed band signal, and this information is include in the first subframe, see FIG. 9).  

Regarding claim 6: UM discloses a n apparatus configured to operate in a wireless communication system, the apparatus comprising: a memory; and at least one processor coupled with the memory and configured to: receive an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI), and receive, based on the DCI( UM,see paragraphs [0155], a UE may monitor the licensed band cell or the unlicensed band cell to receive a PDCCH (or EPDCCH) including a DCI (e.g., DCI with format 0) containing new scheduling information for the PUSCH), a physical downlink shared channel (PDSCH) in a cell configured in an unlicensed band (UM,see paragraphs [0125-0126], a UE receives a PDCCH (or EPDCCH) for UL or DL scheduling (e.g., self-carrier scheduling or cross-carrier scheduling) for the activated secondary cell in the (un)licensed band, when the unlicensed band is occupied by another communication node, the UE may not receive a PDCCH (or EPDCCH) until the state of the unlicensed band cell is switched from the active state to the inactive state, and in this case it is desirable to follow steps of paragraph [0135] for the activation and deactivation secondary cell for unlicensed band., wherein based on the PDSCH being scheduled by self-carrier scheduling (UM, see paragraph[0235], a configuration of an unlicensed band burst may be the same as or similar to the configuration of the unlicensed band burst see FIG. 9, and the unlicensed band burst may be scheduled in a cross-carrier scheduling manner or a self-carrier scheduling): (i) the PDSCH is received on at least one of a first time resource or a second time resource(UM,see paragraphs [0142], a UE receives indication of activation of the first or the second time resource of unlicensed band cell through PDSCH, here the time resource is secondary resource, and if a UE does not receive the indication the UE may transmit a HARQ response (e.g., NACK, DTX) indicating the non-reception of the PDSCH of the subframe #n to the base station through a UL resource of a subframe #(n+4)), and (ii) enhanced resource element groups (EREGs) of the EPDCCH (UM, see paragraphs [0107], The PDCCH may be allocated to a set of one or more contiguous control channel elements (CCEs), and the EPDCCH may be allocated to a set of one or more contiguous enhanced CCEs (ECCEs), the CCE or ECCE may be a logical allocation unit, and comprise a plurality of resource element groups (REGs), the size of bits transmitted through the PDCCH (or, EPDCCH) may be determined according to the number of CCEs or ECCEs, coding rate, etc.) received on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first time resource different from a second starting OFDM symbol of the second time resource UM, see paragraph [0021], FIG. 9, a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, and the first time resource less than the second time resource see FIG. 9),, wherein based on the PDSCH being scheduled by cross-carrier schedulingUM, see paragraphs [0125-0126], a UE receives a PDCCH (or EPDCCH) for UL or DL scheduling (e.g., self-carrier scheduling or cross-carrier scheduling) for the activated secondary cell in the (un)licensed band, when the unlicensed band is occupied by another communication node, the UE may not receive a PDCCH (or EPDCCH) until the state of the unlicensed band cell is switched from the active state to the inactive state, and in this case it is desirable to follow steps of paragraph [0135] for the activation and deactivation secondary cell for unlicensed band ): (i) the PDSCH is received on the second time resource, and (ii) the apparatus is not expected to receive the PDSCH on the first time resourceUM, see paragraphs [0109], FIG. 9, there are two aspect of the time interval, the primary and secondary time intervals, the primary time interval is associated with the serving base station, and c the secondary time interval configured to be used for communication by the UE is used  with the cells other than the serving cell, all control information related to both primary and secondary time interval is received on the primary cell and a timing of a subframe (or, slot or OFDM symbol) in the licensed band may be identical to a timing of a subframe (or, slot or OFDM symbol) in the unlicensed band. Here, the licensed band may be referred to as a `licensed band cell` or a `primary cell (PCell)`, and the unlicensed band may be referred to as an `unlicensed band cell`, a `secondary cell (SCell);, wherein the second time resource is configured as 14 OFDM symbols(UM, see paragraph [0093], if the normal CP is used for the second time resource, each slot may comprise 7 OFDM symbols, and each subframe may comprise 14 OFDM symbols, and if the extended CP is used for the second time resource, each slot may comprise 6 OFDM symbols, and each subframe may comprise 12 OFDM symbols), (UM, see paragraph [0021], FIG. 9, a PDSCHs may be transmitted through consecutive subframes, the size of the contention window (CW) may be determined based on the HARQ responses to the PDSCHs transmitted through a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, the first time resource less than the second time resource see FIG. 9).

Regarding claim 10: UM discloses the apparatus of claim 6, wherein a number of candidates for monitoring the EPDCCH is determined based on a number of symbols included in the first time resource(UM, see paragraph [0110],FIG. 9, a start subframe among subframes constituting the unlicensed band burst may have the size of less than 1 millisecond (ms), for example, the start partial subframe may comprise an OFDM symbol#4 of a first slot to an OFDM symbol#6 of a second slot).  

Regarding claim 11: UM discloses a n apparatus configured to operate in a wireless communication system, the apparatus comprising: a memory; and at least one processor coupled with the memory and configured to: transmit an enhanced physical downlink control channel (EPDCCH) carrying downlink control information (DCI) UM, see paragraphs [0155], a UE may monitor the licensed band cell or the unlicensed band cell to receive a PDCCH (or EPDCCH) including a DCI (e.g., DCI with format 0) containing new scheduling information for the PUSCH; and transmit a physical downlink shared channel (PDSCH) related to the DCI in a cell configured in an unlicensed band (UM, see paragraphs [0125-0126], a UE receives a PDCCH (or EPDCCH) for UL or DL scheduling (e.g., self-carrier scheduling or cross-carrier scheduling) for the activated secondary cell in the (un)licensed band, when the unlicensed band is occupied by another communication node, the UE may not receive a PDCCH (or EPDCCH) until the state of the unlicensed band cell is switched from the active state to the inactive state, and in this case it is desirable to follow steps of paragraph [0135] for the activation and deactivation secondary cell for unlicensed band, wherein based on the PDSCH being scheduled by self-carrier scheduling ((UM, see paragraph[0235], a configuration of an unlicensed band burst may be the same as or similar to the configuration of the unlicensed band burst see FIG. 9, and the unlicensed band burst may be scheduled in a cross-carrier scheduling manner or a self-carrier scheduling): (i) the PDSCH is transmitted on at least one of a first time resource or a second time resource(UM, see paragraphs [0142], a UE receives indication of activation of the first or the second time resource of unlicensed band cell through PDSCH, here the time resource is secondary resource, and if a UE does not receive the indication the UE may transmit a HARQ response (e.g., NACK, DTX) indicating the non-reception of the PDSCH of the subframe #n to the base station through a UL resource of a subframe #(n+4)), and (ii) enhanced resource element groups (EREGs) of the EPDCCH(UM, see paragraphs [0107], The PDCCH may be allocated to a set of one or more contiguous control channel elements (CCEs), and the EPDCCH may be allocated to a set of one or more contiguous enhanced CCEs (ECCEs), the CCE or ECCE may be a logical allocation unit, and comprise a plurality of resource element groups (REGs), the size of bits transmitted through the PDCCH (or, EPDCCH) may be determined according to the number of CCEs or ECCEs, coding rate, etc.)  transmitted on the first time resource are indexed starting from a first starting orthogonal frequency division multiplexing (OFDM) symbol of the first time resource different from a second starting OFDM symbol of the second time resource UM, see paragraph [0021], FIG. 9, where a first time resources are indexed with symbol number, and the first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, the first time resource different the second time resource see FIG. 9), wherein based on the PDSCH being scheduled by cross-carrier scheduling: (i) the PDSCH is transmitted on the second time resource, and (ii) the PDSCH is not expected to be transmitted on the first time resource, UM, see paragraph [0021], FIG. 9, a PDSCHs may be transmitted through consecutive subframes, the size of the contention window (CW) may be determined based on the HARQ responses to the PDSCHs transmitted through a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes, and the first subframe is a  1 ms subframe, and the first subframe is able to transmit PDSCH but not expected to be used),wherein the second time resource is configured as 14 OFDM symbols, (UM, see paragraph [0093], if the normal CP is used for the second time resource, each slot may comprise 7 OFDM symbols, and each subframe may comprise 14 OFDM symbols, and if the extended CP is used for the second time resource, each slot may comprise 6 OFDM symbols, and each subframe may comprise 12 OFDM symbols and wherein the first time resource is smaller than the second time resource (UM, see paragraph [0021], FIG. 9, a first subframe (subframe #n) and a second subframe (subframe #(n+1)) among the consecutive subframes when a size of the first subframe (subframe #n) is less than 1 millisecond, and n is an integer equal to or greater than 0, the first time resource less than the second time resource see FIG. 9).

Regarding claim 12: UM discloses the method of claim 1, wherein a plurality of OFDM symbols included in the second time resource are unoccupied, wherein the plurality of OFDM symbols start from the second starting OFDM symbol, and wherein the first time resource is configured as remaining OFDM symbols included in the second time resource except for the plurality of OFDM symbols (UM, see paragraph [0110],FIG. 9, a start subframe among subframes constituting the unlicensed band burst may have the size of less than 1 millisecond (ms) and indicates the symbols that may be used, for example, the start partial subframe may comprise an OFDM symbol#4 of a first slot to an OFDM symbol#6 of a second slot.  

Regarding claim 13: UM discloses the method of claim 12, wherein a number of the remaining OFDM symbols is identical to 7(UM, see paragraph [0093], if the normal CP is used for the second time resource, each slot may comprise 7 OFDM symbols, and each subframe may comprise 14 OFDM symbols, and if the extended CP is used for the second time resource, each slot may comprise 6 OFDM symbols, and each subframe may comprise 12 OFDM symbols).  

Regarding claim 14: UM discloses the method of claim 1, wherein the first time resource is a starting time resource of a downlink burst comprising the first time resource and the second resource(UM, see paragraph [0110],FIG. 9, a start subframe among subframes constituting the unlicensed band burst may have the size of less than 1 millisecond (ms) and indicates the symbols that may be used, for example, the start partial subframe may comprise an OFDM symbol#4 of a first slot to an OFDM symbol#6 of a second slot).   
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                            

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477